PER CURIAM.
 We have carefully considered the points raised on appeal and upon examination of the record are of the opinion that reversible error has not been demonstrated. Although the information contained in the state's bill of particulars was lacking in completeness we cannot conclude that this error or omission injuriously affected the substantial rights of the defendant. However, we would point out somewhat critically that the spirit and intent of Rule 3.-140(n), 33 F.S.A., is not furthered when the state’s response is unduly restrictive. Accordingly, the final judgment of conviction and sentence is affirmed.
Affirmed.
WALDEN, MAGER and DOWNEY, JJ., concur.